Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

	Claims 1-4, 6-16 and 20-23 are pending and examined.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, page 6, line 4. Applicant is required to check and delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-4, 6-16 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a recombinant construct comprising a nucleotide sequence of SEQ ID NO: 1 or a functional variant having at least 70%, 80%, 94% sequence identity thereto or functional fragment thereof, wherein the construct is an expression vector; a host/plant cell comprising a nucleotide sequence of SEQ ID NO: 1 or a functional variant thereof having at least 70% identity thereto or functional fragment thereof; a method of transforming a plant with a recombinant construct comprising said nucleotide sequence for resistance to Fusarium head blight disease (FHB); said method wherein the plant/cell/culture/tissue/seed is a cereal plant including maize, rice, wheat, barley, sorghum, millet, oats, soybean and rye. The claims are also drawn to a peptide comprising functional variants having at least 70%, 80% or 90% sequence identity to SEQ ID NO: 2 or functional fragments thereof.
Triticum aestivum. The specification defines “variant thereof” as nucleotide or amino acid sequences having as low as 30% identity to SEQ ID NO: 1 or 2, and a “functional variant” as a variant capable of providing resistance to FHB in plants. The specification also defines “fragment” as segments having as low as 10 contiguous nucleotides, and “a functional fragment” as a fragment capable of providing FHB resistance in plants. Furthermore, the recitation “a nucleotide sequence of SEQ ID NO: 1 (in claims 1, 7 and 12) reads on sub-fragments as low as dinucleotide. These are genus claims.
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.

“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).

The Federal Circuit court stated that a written description of an invention "requires a precise definition, such as by structure, formula [or} chemical name, of the claimed subject matter sufficient to distinguish it from other material". University of California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997). The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material". Id. Further, the court stated that to adequately describe a claimed genus, Applicant must describe a 

Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").

The specification fails to provide a representative species of the genus of functional variants having 70% or 80% identity to SEQ ID NO: 1 or 2. The functional variants identified as SEQ ID NO: 3-13 have been shown to possess resistance to FHB upon expression in a transgenic plant. The specification does not describe fragments as low as 10 contiguous nucleotides of SEQ ID NO: 1 or 10 amino acids of SEQ ID NO: 2 capable of providing resistance to FHB in plants. The specification fails to provide where and how to modify SEQ ID NO: 1 or 2 to obtain functional variants and functional fragments thereof having the desired function. There is no known structure-function correlation of FHB resistant genes/proteins. Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU et al Accession No. D0VMS4 deposited 2009);
	The claims are drawn to a peptide comprising “a sequence” of SEQ ID NO: 2 or a functional variant thereof having at least 70%, 80% or 90% identity or a functional fragment thereof. The claims encompass functional fragments of SEQ ID NO: 11, 12 or 13.
	XU et al teach a polypeptide comprising functional variant and functional fragments of SEQ ID NO: 2, 11, 12, or 13 from wheat identified as TaLRPk involved in diverse stresses and fungal resistance. See alignment of sequences shown below.
 
SEQ ID NO: 2 is known in the prior art

RESULT 2
D0VMS4_WHEAT
ID   D0VMS4_WHEAT            Unreviewed;      1045 AA.
AC   D0VMS4;
DT   15-DEC-2009, integrated into UniProtKB/TrEMBL.
DT   15-DEC-2009, sequence version 1.
DT   07-OCT-2020, entry version 52.
DE   SubName: Full=LRR receptor-like kinase {ECO:0000313|EMBL:ACY30448.1};

RP   NUCLEOTIDE SEQUENCE.
RA   Xu L., Kang Z.;
RT   "A novel leucine-rich repeat receptor-like kinase gene in wheat, TaLRPK, is
RT   involved in response to diverse stresses and stripe rust disease
RL   Submitted (OCT-2009) to the EMBL/GenBank/DDBJ databases.
FT   SIGNAL          1..26
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           27..1045
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5003017455"
FT   TRANSMEM        669..691
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          726..1029
FT                   /note="Protein kinase"
FT                   /evidence="ECO:0000259|PROSITE:PS50011"
SQ   SEQUENCE   1045 AA;  114593 MW;  9993DE2D2CFA0E8C CRC64;

  Query Match             66.4%;  Score 3563;  DB 69;  Length 1045;
  Best Local Similarity   68.3%;  
  Matches  753;  Conservative   68;  Mismatches  147;  Indels  134;  Gaps   18;

Qy          1 MSDQSVKLNMLLLLAFLLLSYGAGNARCSTVHANITDILSLLRFKRSTHDPTGSLRNWNR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSDQSVKLNMLLLLAFLLLSYGAGNARCSTVHANITDILSLLRFKRSTHDPTGSLRNWNR 60

Qy         61 SIHYCKWNGVSCSLLNPGRVAALDLPGQNLSGQVNPSLGNITFLKRLNLSSNGFSGQLPD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 


Qy        121 ASQ-HELLLIPRDNPRFTHTIFEPTAPEFVLQWLLRPVTSSEPASRAGGSQLEIQFIPRD 179
               || ||| |:       :  :|:   |: : |:                | |::      
Db        121 LSQLHELTLLD-----MSSNLFQGIIPDSLTQF----------------SNLQL------ 153

Qy        180 NPRLTHKLFEPHVCGSFKKHARRLNPGENRFALQSNEFRPFNEMTH-------------- 225
                                     ||   | |   | :  | |::                
Db        154 -----------------------LNLSYNGF---SGQLPPLNQLPELVVLDLKSNLFQGI 187

Qy        226 -RGHTTNHQQCHQATISHSSRKQTRGK---------HTHELDLDNCPTLSALLLVAIGSQ 275
                   ||   |   |    ||    |          :   |||     |: ::   | : 
Db        188 IPDSLTN---CSNLTFVDLSRNMLEGSIPAKIGSLYNLMNLDLSR-NKLTGVIPPTISNA 243

Qy        276 VKYQHQSLILLCSECLAC--TQIDYKWRHCHLTLATPSLISKI--LLWAKTCLKVLS--- 328
               | |   |||  :|      :::         |: :  |  :|   ::  | |:||    
Db        244 TKLQF--LILQENELEGSIPSELGQLSNMIGFTVGSNRLSGQIPASIFNLTLLRVLGLYA 301

Qy        329 ---QRRQVTFQACNNLSYLITVSLEKFL----VSESYRNLYTLTLRTISWSQVTAK---D 378
                 |   :     : |  |  ::| : :    :  |  |: :| |  :| :  | :    
Db        302 NRLQMAALPLDIGHTLPNLQNITLGQNMLEGPIPASLGNISSLQLIELSNNSFTGEIPSF 361

Qy        379 GNLYMDWQTAVILNRSDSRIIS---------------------RKESYQIRGVIPNSVGK 417
              | |    |  | || :|::: |                     | :: |::|||||||||
Db        362 GKL----QKLVYLNLADNKLESSDSQRWESLYGLTNCSHLKSLRFKNNQLKGVIPNSVGK 417

Qy        418 LSPKLELLHLGGNNLSGIVPSSIGNLDGLIDLDLSTNSFNGTIEGWVGSLKKLQSLDLHG 477
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        418 LSPKLELLHLGGNNLSGIVPSSIGNLDGLIDLDLSTNSFNGTIEGWVGSLKKLQSLDLHG 477

Qy        478 NNFVGAIPPSFGNLTELTYLYLAKNEFEGTIPPILGKLKRLSAMDLSYNNLQGDIPPELS 537
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        478 NNFVGAIPPSFGNLTELTYLYLAKNEFEGTIPPILGKLKRLSAMDLSYNNLQGDIPPELS 537

Qy        538 GLTQLRTLNLSSNRLTGEIPVDLSQCQDLVTIQMDHNNLTGDIPTTFGDLMSLNMLSLSY 597
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        538 GLTQLRTLNLSSNRLTGEIPVDLSQCQDLVTIQMDHNNLTGDIPTTFGDLMSLNMLSLSY 597

Qy        598 NDLSGAIPVSLQHVSKLDLSHNHLQGEIPPEGVFRNASAVSLAGNSELCGGVSELHMPPC 657
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        598 NDLSGAIPVSLQHVSKLDLSHNHLQGEIPPEGVFRNASAVSLAGNSELCGGVSELHMPPC 657

Qy        658 PVASQRTKIRYYLIRVLIPLFGFMSLLLLVYFLVLERKMRRTRYESQAPLGEHFPKVSYN 717
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        658 PVASQRTKIRYYLIRVLIPLFGFMSLLLLVYFLVLERKMRRTRYESQAPLGEHFPKVSYN 717

Qy        718 DLVEATKNFSESNLLGKGSYGTVYKGNLVQHKLEVAVKVFNLEMQGAERSFMPECEALRS 777
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Db        718 DLVEATKNFSESNLLGKGSYGTVYKGNLVQHKLEVAVKVFNLEMQGAERSFMSECEALRS 777

Qy        778 VQHRNLVSIITACSTVDSDGRAFRALIYEFMPKGNLDTCLHHKGDGKADKHLTLTQRIGI 837
              ||||||:||:|||||||||| ||||||||:|| ||||| |||||||:| |||: |||| :
Db        778 VQHRNLLSIVTACSTVDSDGSAFRALIYEYMPNGNLDTWLHHKGDGEAHKHLSFTQRIDV 837

Qy        838 AVNIADALDYLHNDSENPIIHCDLKPSNILLDEDMVAHLGDFGIARIFLDSGLRPASSTS 897
              ||||||||||||||||||||||||||||||||:||||||||||||| ||||  :|| |||
Db        838 AVNIADALDYLHNDSENPIIHCDLKPSNILLDDDMVAHLGDFGIARFFLDSRPKPAGSTS 897


              ||||||||||||||| |||||||||||||||||||||| ||||||||| :|||||||| :
Db        898 SIGVKGTIGYIPPEYAGGGRISTSGDVYSFGIVLLEMLIGKRPTDPMFKEGLDIVNFVCS 957

Qy        958 KFPHQIHEVIDIYLKGECE--------SEDSVHQCLVSLLQVAVSCTHSIPGERANIRDT 1009
               |||:| :|||::|| | |        ||| | ||||||||||:||    | || |:|:|
Db        958 NFPHKITDVIDVHLKEEFEVYAEERTVSEDPVQQCLVSLLQVAISCIRPSPSERVNMRET 1017

Qy       1010 ASKLQEIKASYLGRKAKINPSV 1031
              |||:| ||||:|||:|  | |:
Db       1018 ASKIQAIKASFLGRRASKNVSL 1039

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Procunier et al (US 6,197, 518 B1) teach markers for Fusarium head blight (FHB) disease resistance. Buestmayr et al (Theor. Appl. Genet. (1999), vol. 98, pp. 76-85) teach FHB resistant genes on chromosome 6D in wheat. Thapa et al (Frontiers in Plant Science (2018), 9 (687):1-15) teach that TaLRRK-6D sequence is a cDNA from FHB resistant wheat cultivar CM82036 but is not a prior art.

No Claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662